United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3915
                                      ___________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the District
      v.                                   * of Nebraska.
                                           *
Christine Freeman,                         *       [UNPUBLISHED]
                                           *
                     Appellant.            *
                                      ___________

                                 Submitted: May 16, 2000

                                     Filed: May 25, 2000
                                      ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Having entered a guilty plea to conspiring to distribute and possess with intent
to distribute methamphetamine, Christine Freeman appeals the guidelines sentence
imposed by the district court. Freeman contends the district court improperly denied
her motion for a downward departure. We disagree. The district court clearly
expressed an awareness of its authority to depart downward, and its discretionary
decision not to do so is unreviewable. See United States v. Johnson, 169 F.3d 569, 573
(8th Cir. 1999). We thus affirm the judgment of the district court. See 8th Cir. R. 47B.
We also deny Freeman's motion for appointment of new appellate counsel.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-